t c memo united_states tax_court jay mukherjee petitioner v commissioner of internal revenue respondent docket no filed date d robert autry jr for petitioner nancy e hooten for respondent memorandum opinion wells chief_judge respondent determined a deficiency in the amount of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner is entitled to deduct under sec_215 as alimony a payment that he made to his former wife pursuant to the judgment of a state court entered on a jury’s verdict in their divorce proceedings awarding her lump sum alimony this case was submitted fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference background at the time he filed his petition petitioner resided in atlanta georgia in petitioner married rinku mukherjee sometime in petitioner filed a petition for divorce with the superior court of dekalb county state of georgia the georgia superior court mrs mukherjee then counterclaimed asking among other things for an equitable division of petitioner’s property and a substantial alimony settlement in date the above matters in the georgia superior court divorce proceedings came to trial before a jury at the end of the trial the jury was instructed to render its verdict by making findings as to a set of interrogatories in the special verdict form that was provided to the jury among other things in the verdict it rendered on date the jury found in pertinent part as to the issue of equitable distribution_of_property we the jury find as follows x for the husband no award to wife 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue or _____ for the wife in the following amount ____________ as to the issue of lump sum alimony we the jury find as follows for the husband no award to wife or x for the wife in the following amount dollar_figure on date the georgia superior court issued its final judgment and decree of divorce this date final judgment noted and expressly incorporated therein the jury’s verdict it further among other things required petitioner to pay petitioner’s former wife as alimony dollar_figure in cash lump sum as required by the jury verdict petitioner paid dollar_figure to his former wife on date on his return for petitioner claimed and deducted the dollar_figure paid to his former wife as alimony under sec_215 in the notice_of_deficiency issued to petitioner respondent disallowed the dollar_figure deduction for alimony paid that petitioner claimed discussion sec_215 allows an individual taxpayer a deduction for the alimony or separate_maintenance payments made during that taxpayer’s taxable_year for purposes of sec_215 alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 that is includable in the gross_income of the recipient under sec_71 sec_215 sec_71 provides in pertinent part sec_71 alimony and separate_maintenance payments a general_rule --gross income includes amounts received as alimony or separate_maintenance payments b alimony or separate_maintenance payments defined --for purposes of this section- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse e exception for joint returns --this section and sec_215 shall not apply if the spouses make a joint_return with each other in the instant case except for the requirements of sec_71 the parties agree that the dollar_figure payment by petitioner meets all other requirements for deduction under sec_215 and sec_71 the parties here disagree only as to whether petitioner’s obligation to make the payment would have survived petitioner’s former wife’s death in the event that she died prior to petitioner’s paying her on date in sec_71 congress recognized that payments would be for the support of the payee spouse only if they related to a period before her death and that payments for periods after her death would not provide such support accordingly congress imposed the sec_71 requirements ie that the obligation to make such alimony or separate_maintenance payments terminate immediately upon the death of the payee spouse in order to prevent the deduction of amounts that are in effect transfers of property unrelated to the support needs of the recipient spouse 102_f3d_842 6th cir citing h rept part pincite affg tcmemo_1995_183 as originally enacted in sec_71 required that the divorce_or_separation_instrument include a provision that any obligation or liability to make payments of alimony or separate_maintenance would terminate with the payee spouse’s death in sec_71 was retroactively amended so that such payments now qualify as long as termination of such liability would occur by operation of state law hoover v commissioner supra pincite under georgia law the obligation of a payor spouse to pay lump sum alimony to the payee spouse does not cease upon the payee spouse’s death because the georgia courts have held that lump sum alimony is in the nature of a property settlement regardless of its designation as alimony instead of a property settlement winokur v winokur s e 2d ga such lump sum alimony may be paid either at once or in specified installments id pincite stone v stone s e 2d ga in contrast to lump sum alimony under georgia law the obligation to pay periodic alimony terminates upon either the death of the payor spouse or the death of the payee spouse winokur v winokur supra pincite in winokur the georgia supreme court further specified the rule to be utilized in determining whether particular payments in question are lump sum alimony as opposed to periodic alimony it stated that if the words of the documents creating the obligation state the exact number of payments to be made without other limitations conditions or statements of intent the obligation is one for lump sum alimony payable in installments id pincite as indicated previously the parties here disagree over whether petitioner’s obligation to pay the dollar_figure to his former wife would have survived the former wife’s death prior to petitioner’s effectuating payment of the dollar_figure to her on date petitioner concedes that the jury’s verdict does not specifically state whether or not his payment obligation to his former wife would terminate with her death nonetheless petitioner contends that under georgia law his obligation to pay the dollar_figure to petitioner’s former wife would have terminated upon his former wife’s death because the dollar_figure award is periodic alimony he argues that if the jury intended the payment obligation to be nonterminable the jury’s verdict should have instead specifically referred to the dollar_figure award as a property settlement petitioner also maintains that construing the dollar_figure to be lump sum alimony under georgia law conflicts with the jury’s other finding awarding to his former wife nothing from him as an equitable property distribution respondent on the other hand contends that the dollar_figure is lump sum alimony under georgia law and that petitioner’s obligation to pay her the dollar_figure would not have terminated with his former wife’s death we agree with respondent contrary to petitioner’s argument the jury’s verdict specifically referred to and described the dollar_figure award to be paid petitioner’s former wife as lump sum alimony in accordance with the verdict in its date final judgment the georgia superior court required petitioner pay her dollar_figure as alimony lump sum hence under georgia law petitioner’s obligation to pay the dollar_figure would not have terminated upon his former wife’s death prior to his making actual payment to her on date winokur v winokur supra pincite cf bisno v bisno s e 2d ga divorce agreement construed to provide for payment of terminable periodic alimony to wife where parties therein stated those alimony payments were intended to be deductible by the husband for federal_income_tax purposes and where payments would otherwise not qualify to be deducted if husband’s obligation to make those payments was nonterminable accordingly we hold that the dollar_figure lump-sum payment petitioner made to his former wife does not qualify to be deducted as alimony paid_by him under sec_215 sec_71 preston v commissioner tcmemo_1999_49 affd on this issue 209_f3d_1281 11th cir see also human v commissioner tcmemo_1998_65 to reflect the foregoing decision will be entered for respondent
